Per Curiam,
It was held in Barnsdall v. Bradford Gas Co., 225 Pa. 338, that the lease under which the plaintiff brought his action in ejectment conveyed an interest in land, “a corporeal hereditament and not an incorporeal hereditament.” The terms of that lease, under which the plaintiff’s right to recover was sustained, are identical with those in the one under consideration on this appeal, and the learned court below properly held that as they conveyed interests in lands situated in West Virginia, the Commonwealth was not entitled to the tax which it claimed.
Appeal dismissed at appellant’s costs.